        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA               *
                                        *
     v.                                 *      CRIMINAL NO. ELH-19-410
                                        *
 MATTHEW BLAIR,                         *
                                        *
     Defendant.                         *
                                        *
                                    **********
                    GOVERNMENT’S OMNIBUS RESPONSE TO
                  DEFENDANT’S SECOND MOTION TO DISMISS
        COUNT 29 AND DEFENDANT’S PARTIAL MOTION TO DISMISS
  COUNTS 6, 8, 9, 12-14, 16-19 AND 21 AND MOTION TO STRIKE PARAGRAPH 27

       The United States of America respectfully submits this Omnibus Response to Defendant’s

second Motion to Dismiss Count 29 (ECF No. 108) and Defendant’s Partial Motion to Dismiss

Counts 6, 8, 9, 12-14, 16-19 and 21 and Motion to Strike Paragraph 27 for alleged improper grand

jury presentation or, alternatively, Motion for Production of Certain Portions of Grand Jury

Transcripts (ECF No. 119). The Court should deny these motions.

I.     Both Of Defendant’s New Motions Are Untimely, And Defendant Has Not
       Established “Good Cause.”

       As an initial matter, the Court should deny Defendant’s recently-filed motions because they

were filed out of time, and Defendant has not established good cause to excuse their untimeliness.

Indeed, Defendant’s Motion to Dismiss Count 29 (ECF No. 108) was filed on April 27, 2021, and

his Partial Motion to Dismiss Counts 6, 8, 9, 12-14, 16-19 and 21 and Motion to Strike Paragraph

27 (ECF No. 119) was filed on June 4, 2021—approximately three months and four months,

respectively, after the January 29, 2021 motions hearing in this case and many months after the

October 19, 2020 deadline for motions set by the Court. Defendant does not even attempt to show

good cause for his late filings. Nor could he. This is reason enough for the Court to deny his

belated motions.


                                                1
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 2 of 24



       Motions such as those Defendant has filed here must be filed prior to trial or by the deadline

established by the court if “if the basis for the motion is then reasonably available.” See Fed. R.

Crim. P. 12(b)(3)(C), 12(c). “If a party does not meet the deadline for making a Rule 12(b)(3)

motion, the motion is untimely. But a court may consider the defense, objection, or request if the

party shows good cause.” Fed. R. Crim. P. 12(c)(3). The Fourth Circuit has found “good cause”

to allow an untimely motion to suppress “where, for instance, the delay in filing the suppression

motion was caused by the government’s failure to turn over the evidence sought to be suppressed.”

United States v. Sweat, 573 F. Appx. 292, 295 (4th Cir. 2014) (unpublished) (citing United States

v. Chavez, 902 F.2d 259, 263-64 (4th Cir. 1990)). No such circumstances are present here.

       Indeed, Defendant could have made the arguments he advances now earlier but chose not

to. Count 29 has already been the subject of numerous filings by the parties. See ECF No. 37

(Motion to Dismiss Count 29); ECF No. 49 (Response to Motion to Dismiss Count 29); ECF No.

63 (Reply to Response to Motion to Dismiss Count 29); ECF No. 78 (Supplemental Government

Response to Motion to Dismiss Count 29); ECF No. 93 (Supplemental to Defendant's Brief

Regarding Motion to Dismiss Count 29 of Superseding Indictment for Failure to State an Offense);

ECF No. 100 (Correspondence re: Fourth Circuit's Recent Decision in United States v. Rafiekian).

Defendant offers no justification why he did not make the arguments as to Count 29 he makes now

earlier. No such justification exists.

       The same is true of Defendant’s Partial Motion to Dismiss Counts 6, 8, 9, 12-14, 16-19 and

21 and Motion to Strike Paragraph 27 (ECF No. 119). This Motion attacks allegations in the

Superseding Indictment (the “Indictment”), which was returned on March 3, 2020, concerning

what Defendant calls the Government’s “underfilling-overbilling theory” on the ground that it

“defies science,” ECF No. 119 at 6, and based upon the “recently conducted” experiment of Mr.

David Joseph, one of Defendant’s proposed expert witnesses, id. at 6. But, again, Defendant offers


                                                 2
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 3 of 24



no justification why he could not have made these arguments earlier. Further, regarding the

discovery records that Defendant has attached to his Motion, these documents were all disclosed

before the Superseding Indictment was returned on March 3, 2020, or shortly thereafter. Exhibits

C and D were disclosed in the Government’s production on September 16, 2019. Exhibit F was

disclosed in the Government’s production on November 14, 2019. Exhibit E was disclosed in the

Government’s production on March 9, 2020. It thus simply cannot be said that the information on

which the Motions are based were not reasonably available to Defendant. Good cause cannot be

established here, and Defendant’s Motion should therefore be denied. See United States v. Ruhe,

191 F.3d 376, 386–87 (1999) (no good cause was present to raise an untimely suppression issue

where the defendant could have with due diligence discovered the information necessary to raise

the issue); cf. United States v. White, 850 F.3d 667, 673 (4th Cir. 2017) (allowing untimely motion

where information underlying motion was not reasonably available to defendant). In any event,

even if there were good cause for the Court to entertain Defendant’s late-filed Motions, they fail

on the merits, as discussed below.

II.    The Defendant’s Second Motion to Dismiss Count 29 For Failure to State an Offense
       (ECF No. 109) Should Be Denied.

       Defendant moves, for the second time, to dismiss Count 29 of the Superseding Indictment,

which charges a violation of 42 U.S.C. § 1320a-7b(b) (the “Anti-Kickback Statute” or “AKS”),

claiming, again, that it is improperly pled. ECF No. 109. Once again, Defendant seeks to insert

safe harbor regulation elements into an AKS violation, by arguing that the Government used

improper language in the “to wit” portion of Count 29. For the reasons that follow, Defendant is

incorrect, and the Court should deny his motion.

       A.      The Language in the Indictment is Proper.

       As previously noted in the Government’s first response to dismiss Count 29, Fed. R. Crim.

P. 7(c)(1) governs the required content and form of an indictment. It provides that an indictment

                                                3
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 4 of 24



“must be a plain, concise, and definite written statement of the essential facts constituting the

offense charged.” An indictment that tracks statutory language is constitutionally sufficient if

“‘accompanied with such a statement of the facts and circumstances as will inform the accused of

the specific offense’ . . . with which he is charged.” Hamling v. United States, 418 U.S. 87, 117–

18 (1974) (citation omitted). “More specifically, an indictment is legally sufficient (1) if it alleges

the essential elements of the offense, that is, it fairly informs the accused of what he is to defend;

and (2) if the allegations will enable the accused to plead an acquittal or conviction to bar a future

prosecution for the same offense.” United States v. Rendelman, 641 F.3d 36, 44 (4th Cir. 2011);

see also United States v. Brandon, 298 F.3d 307, 310 (4th Cir. 2002); United States v. Wicks, 187

F.3d 426, 427 (4th Cir. 1999); United States v. Darby, 37 F.3d 1059, 1063 (4th Cir. 1994).

       Here, the General Allegations of the Indictment provide, in relevant part, as follows:




ECF No. 20, p. 9.

       The General Allegations of the Indictment, including Paragraph 35 as detailed above,

were incorporated into Count 29 of the Indictment as follows:
                                                  4
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 5 of 24




ECF. No. 20, at 17.

       Here, as is plain from the language detailed above, the Indictment tracked the statutory

language of the AKS, and included “a statement of the facts and circumstances” that informed

Defendant of the offense he charged. Hamling, 418 U.S. at 117–18. The Government provided

notice of the facts and circumstances regarding the allegations, including that from September

2014 through August 2015, Defendant knowingly failed to bill for and collect copayments from

beneficiaries; that he entered into contracts that required him to collect copayments; that he failed

to collect the required copayments; that he would sometimes pay the copayment for the beneficiary

without the knowledge of the beneficiary; that Defendant did this to induce prescriptions to be

filled at his pharmacy; to conceal costs of repeated copayments; to reduce patient complaints; and

to reduce visibility and complaints regarding the compounded creams dispensed from his
                                                 5
             Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 6 of 24



pharmacy. The language in paragraph 35 and in Count 29 plainly identifies that Defendant violated

the AKS by knowingly and willfully providing remuneration in the form of cost-sharing waivers,

directly and indirectly, overtly and covertly, by failing to bill for and collect copayments as further

described in paragraph 35, in order to willfully induce TRICARE-related claims submissions

associated with those TRICARE beneficiaries, at Defendant’s pharmacy.

         Defendant complains that the Government has improperly included the words “bill for and

collect” in the “to-wit” portion of Count 29. Defendant claims that this language alleges conduct

that is not a criminal allegation, because he claims that it does not constitute an offense. ECF No.

109, p. 2. 1 In his motion to dismiss, Defendant asserts facts indicating his position that he did

collect copayments and he asserts facts that he affirmatively sent invoices to beneficiaries, and that

this matter involves a simple “fail[ure] to collect monies from unwilling payors.”2 Id. However,

the Government intends to introduce facts to the contrary regarding Defendant’s knowing and

willful payment of remuneration to beneficiaries in the form of copayment waivers to induce




          1
            In his motion, Defendant asserts the claim that the term “failed to bill for and collect copayments” amounts
to an allegation that is not criminal, because he argues that the “unwilling beneficiaries” are to blame for non-payment
of the copayment. ECF No. 108 at 7. However, in his motion to dismiss, Defendant entirely fails to even reference
paragraph 35 of the Indictment. Paragraph 35 of the Indictment is clearly incorporated into Count 29, and the language
in the paragraph provides detailed notice regarding Defendant’s wrongful conduct regarding copayment waivers,
including specific notice related to Defendant’s knowing and willful acts associated with the conduct alleged in Count
29. This detailed “statement of the facts and circumstances” clearly passes the Hamling standard by properly alleging
the offense and providing Defendant notice of the allegations regarding his copayment waiver misconduct. 418 U.S.
at 117–18. As such, Defendant’s reliance on United States v. Bryant-Royal, No. 12-0040, 2012 WL 3253165 (D. Md.
Aug. 6, 2012) is clearly misplaced. Further, Defendant’s reliance on case law, See generally ECF. No 108 at 8-9, is
also misplaced, regarding the well-established principal that when a statute sets forth, disjunctively, several ways by
which an offense may be committed, an indictment correctly and properly charges the different means of the statute
conjunctively. United States v. Vann, 660 F.3d 771, 774-75 (4th Cir. 2011); see e.g., The Confiscation Cases, 87 U.S.
92, 104, 22 L. Ed. 320, 22 L. Ed. 327 (1874) (explaining that a disjunctive charge is “wholly insufficient” and lacks
“necessary certainty,” as it fails to provide “definite notice of the offence charged” and does not protect against
“subsequent prosecution for one of the several offences”). In this case, the government properly included conjunctive
language throughout the indictment, for this very purpose, including in the portion of the indictment that tracks the
AKS statute (i.e., “directly and indirectly, overtly and covertly, in cash and in kind”). There is nothing improper or
“fatal” regarding the Government’s use of the word “and” throughout the indictment, including in the “to wit” portions
of the indictment, and the authority cited by Defendant simply does not provide a basis for the relief Defendant seeks.
         2
           The Government has provided Defendant with discovery related to information about copayments received
by Defendant, including records from his credit card processer, his bank, and invoice-related documents recovered
during the search of his storage facility.
                                                           6
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 7 of 24



prescriptions to be filled and refilled at his pharmacy. The facts that the government will introduce

to support the “facts and circumstances” alleged in the Indictment include, but are not limited to:

numerous statements made by Defendant orally and in writing which evidence his knowledge and

willful intention to waive or pay beneficiary copayments; records indicating Defendant’s payment

of certain beneficiaries copayments; observations made by witnesses regarding Defendant’s

copayment collection practices; records related to copayments received and not received; and

testimony from beneficiaries. In other words, whether Defendant waived, billed for, or collected

copayments from beneficiaries in this case will be a matter of fact for the jury to decide. Defendant

seeks to couch a factual issue in a legal issue, and claims that Defendant has not been charged with

a crime in the indictment because the government used the words “bill for and collect.” This is

incorrect. The Government properly included a description of Defendant’s conduct in paragraph

35 and in Count 29 of the indictment, which provided notice of the charges against him, and which

properly alleged a violation of the AKS. Defendant is of course free to attempt to introduce

admissible evidence that he believes runs contrary to this evidence, but the Government fully

intends to prove these facts to the jury.

       B.      Defendant Improperly Shifts Elements of an Affirmative Defense to the
               Government.

       In his original Motion to Dismiss Count 29, Defendant argued, incorrectly, that the

Government failed to state a violation of the AKS because the Indictment did not incorporate

language from a civil statute into the language of the criminal Indictment. ECF No. 37, pp. 4-5.

Of course, that civil statute simply does not apply in this case. See ECF No. 78. Now, Defendant

makes essentially the same argument and claims the by using the words “bill for and collect” that

the Government fails to state a criminal offense. Again, Defendant tries to incorporate language

from the civil statute to claim the “something more” is required. To the contrary, nothing more is



                                                 7
             Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 8 of 24



required. 3 The only requirement necessary to state a violation of the AKS, is the allegation of a

knowing and willful offer or payment of remuneration to induce a referral for an item or service

paid for by a federal program such as TRICARE. The AKS, 42 U.S.C. § 1320a-7b(b), provides in

relevant part as follows:

         (2) Whoever knowingly and willfully offers or pays any remuneration (including
         any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or
         in kind to any person to induce such person—


                 (A) to refer an individual to a person for the furnishing or arranging for the
                 furnishing of any item or service for which payment may be made in whole
                 or in part under a Federal health care program, . . .


         shall be guilty of a felony and upon conviction thereof, shall be fined not more than
         $25,000 or imprisoned for not more than 5 years, or both.


42 U.S.C. § 1320a-7b(b)(2)(A).

         The AKS does not require anything more than what is described in the statutory language

above. In other AKS cases, Courts have determined that, in certain circumstances, the AKS’s safe

harbor regulations relating to the term remuneration, can sometimes qualify as an affirmative

defense under certain, specific circumstances. “An affirmative defense does not negate an element

of a crime; it excuses punishment for a crime the elements of which have been established and

admitted.” United States v. Thompson, 554 F.3d 450, 452 n. 2 (4th Cir.2009) (internal quotations

omitted). By contrast, an essential element of an offense is one “whose specification is necessary

to establish the very illegality of the behavior[.]” United States v. Hooker, 841 F.2d 1225, 1232


         3
           Indeed, Defendant’s Motion reads in some respects like a motion to dismiss a civil complaint pursuant to
Fed. R. Civ. P. 12(b)(6). Obviously, the standards applicable to civil and criminal motions to dismiss are vastly
different. Compare Fed. R. Civ. P. 12(b)(6) and Fed R. Civ. P. 9(b) and United States ex rel Godfrey v. KBR Inc.,
2010 WL 55510 (4th Cir. Jan. 6, 2010), with United States v. Rendelman, 641 F.3d 36, 44 (4th Cir. 2011) (“[A]n
indictment is legally sufficient (1) if it alleges the essential elements of the offense, that is, it fairly informs the accused
of what he is to defend; and (2) if the allegations will enable the accused to plead an acquittal or conviction to bar a
future prosecution for the same offense.”)
                                                               8
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 9 of 24



(4th Cir.1988).

        In Norton, The Fourth Circuit determined that a defendant was not entitled to a jury

instruction involving a AKS safe harbor provision because the defendant in that case did not

establish all seven of the requirements in 42 CFR § 1001.952(d), relating to the personal services

and management contract safe harbor. United States v. Norton, 17 F. App’x 98, 102 (4th Cir.

2001) (unpublished). Because the defendant in Norton failed to present sufficient evidence of the

affirmative defense, the Fourth Circuit held that the district court was not required to instruct the

jury on that affirmative defense. Id. See also; United States v. George, 900 F.3d 405, 413; United

States v. Vernon, 723 F.3d 1234, 1271 (11th Cir. 2013); United States v. Rogan, 459 F. Supp. 2d

692, 716 (N.D. Ill. 2006) aff’d, 517 F.3d 449 (7th Cir. 2008); United States v. Yielding, 657 F.3d

688, 700 (8th Cir. 2011); United States v. Robinson, 505 F. App’x 385, 387 (5th Cir. 2013)

(unpublished).

        The only potential affirmative defense that could conceivably apply regarding this matter

is 42 CFR § 1001.952(k). This safe harbor regulation was first enacted on January 6, 2017, and

states, in pertinent part:

        (k) Waiver of beneficiary copayment, coinsurance and deductible amounts. As used in
        section 1128B of the Act, “remuneration” does not include any reduction or waiver of
        a Federal health care program beneficiary’s obligation to pay copayment, coinsurance
        or deductible (for purposes of this subparagraph (k) “cost-sharing”) amounts as long
        as all the standards are met within one of the following categories of health care
        providers or suppliers.
        ...
             (3) If the cost-sharing amounts are owed to a pharmacy (including, but not limited
             to, pharmacies of the Indian Health Service, Indian tribes, tribal organizations, and
             urban Indian organizations) for cost-sharing imposed under a Federal health care
             program, the pharmacy may reduce or waive the cost-sharing amounts if:

                   (i) The waiver or reduction is not offered as part of an advertisement or
                   solicitation; and

                   (ii) Except for waivers or reductions offered to subsidy-eligible
                   individuals (as defined in section 1860D-14(a)(3)) to which only
                   requirement in paragraph (k)(3)(i) of this section applies:

                                                    9
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 10 of 24



                             (A) The pharmacy does not routinely waive or reduce cost-sharing
                             amounts; and

                             (B) The pharmacy waives the cost-sharing amounts only after
                             determining in good faith that the individual is in financial need or
                             after failing to collect the cost-sharing amounts after making
                             reasonable collection efforts.

42 CFR § 1001.952(k) (2017) (emphasis added).

         Defendant’s cost-sharing conduct, related to TRICARE beneficiaries, occurred in 2015.

This potential affirmative defense did not become effective until 2017. 4 However, if the Court

determines that equity or some other authority dictates that this safe harbor protection could

potentially apply to Defendant’s 2015 conduct, then the defendant would have to prove each

element of this affirmative defense before he is entitled to a jury instruction:

         (1) The waiver or reduction was not offered as part of an advertisement or
             solicitation; and

         (2) The pharmacy does not routinely waive or reduce cost-sharing amounts;
             and

                  a. The pharmacy waives the cost-sharing amounts only after
                     determining in good faith that the individual is in financial need, or

                  b. The pharmacy waives the cost-sharing amounts only after making
                     reasonable collection efforts.

See 42 CFR § 1001.952(k)(emphasis added).

         The Government has no burden whatsoever to plead or prove any element of this safe

harbor regulation. Nor is the Government required to speculate as to which affirmative defenses



         4
          The Health and Human Services Office of the Inspector General noted that prior to the rule change,
“subsection (k) is limited to reductions or waivers of Medicare and State health care program beneficiary cost-sharing”
and the Office “solicited comments about expanding this safe harbor to protect waivers under all Federal health care
programs, if applicable, and subject to terms of each type of cost-sharing waiver in subsection (k).” 81 FR 88368,
88371. As such, it is clear that the protections in subsection (k) did not previously protect a pharmacy’s waiver of a
TRICARE beneficiary’s cost share before the new provision became effective in 2017. Defendant continues his
attempt to dismiss Count 29, by requiring the Government to plead and prove language from a non-applicable civil
law statute. ECF No. 108 at 4. As previously briefed, the Civil Money Penalties Law, 42 U.S.C. § 1320a-7a, simply
does not apply in this criminal case involving the TRICARE Federal health care program – the civil statute does not
provide a safe harbor in this case.
                                                         10
          Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 11 of 24



the defendant may attempt to raise. Instead, the Defendant must prove each and every element

of the safe harbor, before he is entitled to a jury instruction on the affirmative defense. 42 CFR §

1001.952(k) (“‘remuneration’ does not include any reduction or waiver of a Federal health care

program beneficiary’s obligation to pay copayment, coinsurance or deductible [for purposes of

this subparagraph (k) “cost-sharing”] amounts as long as all the standards are met)(emphasis

added).

         Specifically, pursuant to 42 CFR § 1001.952(k)(3)(i), Defendant bears the burden of

establishing that he did not advertise or solicit the cost sharing waiver. If there is evidence that

the Defendant did advertise the waiver – for instance if there is evidence that he informed others

that compound prescriptions filled at his pharmacy would be provided at no cost to the beneficiary,

then the Defendant is not entitled to a jury instruction on this affirmative defense.

         If Defendant can somehow show that he did not advertise cost-sharing waivers, then

pursuant to 42 CFR § 1001.952(k)(3)(ii)(A), he would also have to prove that he did not routinely

waive copayments. If Defendant cannot demonstrate that his copayment waivers were not a

routine part of his business (for example, if there is evidence that Defendant waived cost sharing

for many or most of the beneficiaries), then he is not entitled to a jury instruction related to this

affirmative defense. 5

         If Defendant can somehow show that he did not advertise cost-sharing waivers and that he

did not routinely waive copayments, then pursuant 42 CFR § 1001.952(k)(3)(ii)(B), Defendant

would also have to establish that his (rare and uncommon) cost-sharing waiver was waived only

after he determined, in good faith, that (1) the individual he waived the copayment for was in

financial need, or (2) that he made reasonable collection efforts, but failed to collect the copayment


         5
          Contrary to Defendant’s repeated argument that the Government is somehow required to plead and prove
that Defendant’s cost sharing waivers were routine, the exact opposite is true – Defendant is required to prove that he
did not routinely waive copayments. In other words, Defendant must prove that any cost sharing waiver at his
pharmacy was the uncommon or rare exception, rather than the rule.
                                                         11
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 12 of 24



after those reasonable collection efforts.

       In other words, the Government is not required to plead or prove any of these matters.

Instead, the burden is entirely on Defendant. If Defendant submits evidence that he sent invoices

to TRICARE beneficiaries and that it was the beneficiaries who improperly refused to pay their

copayments, ECF No. 108, p. 10, then Defendant will possibly be entitled to a jury instruction on

this affirmative defense if he can also show that his cost-sharing waivers were not part of an

advertisement and that he did not routinely waive copayments at his pharmacy. If he can somehow

establish these prerequisites, then it will be for the jury to decide, as a matter of fact, whether his

alleged invoices amount to reasonable collection efforts (or not).

       Defendant shifts these burdens to the Government by arguing that the language in the

Indictment fails to state an offense. This attempt to shift elements of an affirmative defense to the

Government is creative, but it is also clearly contrary to the law. The Government respectfully

requests that this Court deny Defendant’s motion to dismiss, because the language in Count 29,

incorporating paragraph 35, properly states a violation of the AKS.

       C.      Defendant Comes Nowhere Close To Establishing That He Is Entitled To The
               Production Of Grand Jury Materials Related To Count 29.

       Defendant states that in light of his motion to dismiss Count 29, his understanding of the

AKS—which is incorrect—and what he calls “the complex and confusing nature of the AKS,”

ECF No. 108 at 12, that he should be entitled to any legal instruction as to Count 29 that was

provided to the Grand Jury. The Court can easily reject this argument, as Defendant does not and

cannot meet his heavy burden in establishing that he is entitled to any such Grand Jury materials.

As one court aptly put it, “defendants’ motion is speculative, general and does not show

particularized need. If inspection of grand jury instructions were granted in this case they would

be subject to production on a mere desire framed as a claim that the indictment is complex or being



                                                  12
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 13 of 24



challenged. That is insufficient.” United States v. Welch, 201 F.R.D. 521, 525 (D. Utah 2001).

So too here.


               1.      Applicable Law.

       The principle of grand jury secrecy dates back to the 17th century and has been described

by the Supreme Court as “an integral part of our criminal justice system.” Douglas Oil Co. v.

Petrol Stops Northwest, 441 U.S. 211, 218 & n.9 (1979) (“We consistently have recognized that

the proper functioning of our grand jury system depends upon the secrecy of grand jury

proceedings.”). At the same time, the law recognizes that there are some limited situations where

disclosure of grand jury material may be appropriate. Id. at 222. Thus, while FED. R. CRIM. P.

6(e) establishes a strong general presumption in favor of preserving grand jury secrecy, it also

establishes certain potential exceptions. Relevant here is Rule 6(e)(3)(ii), which provides that the

court may authorize disclosure of matters occurring before the grand jury “at the request of a

defendant who shows “that a ground may exist to dismiss the indictment because of a matter that

occurred before the grand jury.”


       The law presumes, absent a strong showing to the contrary, that a grand jury acted within

the legitimate scope of its authority. United States v. R Enterprises, Inc., 498 U.S. 292, 300-01

(1991); see also United States v. Mechanik, 475 U.S. 66, 75 (1986) (O’Connor, J., concurring in

the judgment) (presumption of regularity accorded to grand jury proceedings “generally may be

dispelled only upon particularized proof of irregularities in the grand jury process”); Hamling v.

United States, 418 U.S. 87, 139 n.23 (1974). Thus, it is well-established that a defendant or other

party seeking disclosure of grand jury material must make “a strong showing of particularized

need” for disclosure in order to overcome the presumption in favor of grand jury secrecy. United

States v. Sells Engineering, Inc., 463 U.S. 418, 443 (1983) (emphasis added); Douglas Oil Co.,


                                                13
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 14 of 24



441 U.S. at 222; United States v. Pac. Gas & Elec. Co., 2015 WL 3958111, at *8 (N.D. Cal. June

29).


         “Mere unsubstantiated, speculative assertions of improprieties in the proceedings do not

supply the ‘particular need’ required to outweigh the policy of grand jury secrecy.” United States

v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980). “Erroneous grand jury instructions do not

automatically invalidate an otherwise proper grand jury indictment.” United States v. Wright, 667

F.2d 793, 796 (9th Cir. 1982). Instead, the movant must make a showing that there is a substantial

likelihood of gross or prejudicial irregularities in the conduct of the grand jury. United States v.

Budzanoski, 462 F.2d 443, 454 (3d Cir. 1972). Indeed, courts have consistently rejected the idea

that the legal instructions given by the Government 6 to the grand jury should be subject to routine

disclosure, and have declined to order the government to produce these materials. See, e.g., United

States v. Barry, 71 F.3d 1269, 1274 (7th Cir. 1995) (rejecting the defendant’s contention that the

legal instructions given to the grand jury were ministerial in nature and did not fall within the scope

of grand jury secrecy); United States v. Buchanan, 787 F.2d 477, 487 (10th Cir. 1986) (refusing to

require the Government to produce the grand jury instructions because “Challenges going only to

the instructions given to the grand jury as to the elements of the offenses are not grounds for

dismissal of an indictment that is valid on its face”); United States v. Indivior Inc., No.

1:19CR00016, 2019 WL 6039969, at *1 (W.D. Va. Nov. 14, 2019) (concluding that speculative

allegations regarding Government misconduct were insufficient and legally incorrect, and that the

defendant had failed to demonstrate a strong showing of particularized need for the transcripts of


        6
           It is well established that legal instructions do not even need to be given at all. United States v. Monzon-
Luna, No. 11-CR-722 S-4 RRM, 2014 WL 223100, at *1 (E.D.N.Y. Jan. 21, 2014); United States v. Zangger, 848
F.2d 923, 925 (8th Cir. 1988) (“The prosecutor is under no obligation to give the grand jury legal instructions.”);
United States v. Kasper, No. 10CR318S, 2011 U.S. Dist. LEXIS 152388, at *19 (W.D.N.Y. June 20, 2011) (The
Government has no duty to provide any instruction to a Grand Jury); United States v. Lopez-Lopez, 282 F.3d 1, 9 (1st
Cir. 2002).


                                                         14
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 15 of 24



the grand jury instructions); United States v. Huntress, 2015 WL 631976, at *27-28 (W.D.N.Y.

Feb. 13, 2015); United States v. Acherman, 2015 WL 6126811, at *1-*3 (D. Mass. Oct. 16, 2015);

United States v. Larson, 2012 WL 4112026, at *4 (W.D.N.Y. 2012) (ruling that “even if [the

grand jury] was improperly instructed, that error is not a basis for the defense obtaining the Grand

Jury minutes”); United States v. Buske, 2010 WL 3023364, at *2 (E.D. Wisc. July 29, 2010)

(denying request for disclosure of legal instructions on the elements of money laundering); United

States v. Morales, 2007 WL 628678, at *4 (E.D. Cal. Feb. 28, 2007); United States v. Zhitlovsky,

2003 WL 21939024, at *2-*3 (D. Kan. July 29, 2003) (rejecting defense’s bid for disclosure of the

legal instructions given to the grand jury as “nothing more than a desire to set out on a fishing

expedition”); United States v. Abrams, 539 F. Supp. 378, 388-89 (S.D.N.Y. 1982) (declining to

order production of grand jury instructions and finding that the prosecutor’s declination to do so

“was quite proper”).


         Simply put, Defendant has the burden to defeat the presumption of regularity that attaches

to grand jury proceedings as a matter of law. R. Enters., 498 U.S. at 301. In order to defeat this

presumption, the Defendant must prove that (1) the violation constituted grave misconduct that

“substantially influenced the grand jury’s decision to indict” or creates “grave doubt that the

decision to indict was free from the substantial influence of such violations,” and that (2)

Defendant was actually prejudiced. Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988)

(first prong); 7 United States v. Feurtado, 191 F.3d 420, 424–425 (4th Cir. 1999) (first and second

prong). Here, Defendant can do neither.



         7
            “[A] district court may not dismiss an indictment based on errors in grand jury proceedings unless such
errors prejudiced the defendants.” Bank of Nova Scotia v. United States, 487 U.S. 250, 254 (1988). In Bank of Nova
Scotia, the Supreme Court held that isolated episodes of prosecutorial misconduct, including causing IRS witnesses
to testify falsely, mistreating a defense expert witness in the presence of grand jurors, abusing its power to offer pocket
immunity, and permitting witnesses to testify in tandem, during the course of a 20-month grand jury investigation
“involving dozens of witnesses and thousands of documents” could not have had a substantial effect on the grand
jury’s decision to indict. Id. at 263.
                                                           15
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 16 of 24



                2.      Defendant’s Speculative Assertions Are Insufficient To Require The
                        Production Of Any Grand Jury Materials As To Count 29.


        Applying the above authority, the Court should deny Defendant’s request. Defendant has

not established that the Government misstated the law to the grand jury, at the time the Government

presented the Superseding Indictment in this case. And ultimately his assertion relies upon nothing

more than speculation and a generalized complaint about the possibility of a misstatement law,

which itself relies upon on Defendant’s misunderstanding of the law, as discussed above. Nor can

Defendant demonstrate prejudice.


        Indivior is instructive. There, the court denied a motion to dismiss which alleged a

prosecutor made a misstatement of law to the grand jury, and held that disclosure of the instructions

to the grand jury was not appropriate. Indivior Inc., 2019 WL 6039969, at *7-8. The court held

that “the defendants’ conclusory allegations of government misconduct are insufficient and legally

incorrect” and that the defendants had failed to demonstrate a strong showing of particularized

need for the transcripts of the grand jury instructions. Id. at *8 (citing United States v. Ahmad,

No. 1:14cr164 JCC, 2014 WL 2766121, at *3 (E.D. Va. June 18, 2014). The same is true here:

Defendant makes a conclusory, speculative allegation regarding an invented misstatement of law

related to Defendant’s potential affirmative defense. He has failed to demonstrate any showing of

a particularized need for the grand jury instructions in this matter. Defendant has also failed to

establish that any grave misconduct occurred, and that such misconduct “substantially influenced

the grand jury’s decision to indict” or that “grave doubt that the decision to indict was free from

the substantial influence of such violations.” Further, Defendant can never establish that he was

“actually prejudiced” by the invented “misstatement” of law, because Defendant’s understanding

of the law in this case is incorrect.




                                                 16
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 17 of 24



         Defendant asserts that perhaps the Government did not tell the grand jury something it was

not required to disclose—indeed, an incorrect statement of law—and, in any event his assertion is

based on pure speculation. See, e.g., United States v. Huntress, 2015 WL 631976, at *27-28

(W.D.N.Y. Feb. 13, 2015) (where defendants charged with obstruction of justice moved to compel

production of grand jury legal instructions based on their invocation of a good-faith defense, court

denied the motion as a “fishing expedition”). It is hard to imagine a better example of

“unsubstantiated, speculative assertions of improprieties,” Ferreboeuf, 632 F.2d at 835, being

advanced in support of a motion for disclosure of grand jury materials than the ones advanced by

Defendant here. 8 The Court should deny Defendant’s Motion to Dismiss Count 29 (ECF No. 108)

in its entirety.


III.     Defendant’s Partial Motion To Dismiss Counts 6, 8, 9, 12-14, 16-19, and 21 of The
         Indictment and Strike Paragraph 27 (ECF No. 119) Should Be Denied.

         Defendant also asks the Court to partially dismiss Counts 6, 8, 9, 12-14, 16-19, and 21 of

the Indictment or, alternatively, seeks the production of still more Grand Jury materials on the

basis that the Government’s allegations are “scientifically flawed” and without factual support

except “impossible science.” ECF No. 119 at 2, 12.

         Specifically, Defendant takes issue with allegations in the Indictment that Defendant


         8
           There appears to have been a noticeable increase in the number of requests filed by defense counsel for
disclosure of the government’s legal instructions before the grand jury within the past several years, probably owing
in large part to the interest generated among defense attorneys by Judge Titus’s decision ordering such disclosure in
United States v. Stevens, 771 F. Supp.2d 556 (D. Md. 2011), cited by Defendant. ECF No. 108 at 11. The requests
for disclosure of grand jury instructions that were (unsuccessfully) filed in United States v. Huntress, 2015 WL
631976, at *27-28 (W.D.N.Y. Feb. 13, 2015) and United States v. Acherman, 2015 WL 6126811, at *1-*3 (D. Mass.
Oct. 16, 2015), for example, both appear to have been prompted by Stevens.

          In Stevens, the court found not only that the prosecutor had erroneously told the grand jury to disregard the
defendant’s reliance on advice of counsel, but also that the error went to the core of the charge because the defendant
directed a team of lawyers and advice of counsel was a natural defense in that case. 771 F. Supp. 2d at 568. In United
States v. Peralta, 763 F. Supp. 14, 21 (S.D.N.Y. 1991), the court found not only that the prosecutor had erroneously
instructed the grand jury about constructive possession, but also that the government witness had presented inaccurate
hearsay testimony and “non-relevant, highly prejudicial, and erroneous information about the defendant’s
background.” 763 F. Supp. at 21. Neither of these cases are similar to the facts and circumstances here.

                                                         17
          Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 18 of 24



submitted claims for 360 grams of certain compounded medications, but dispensed an amount less

than the amount billed—namely approximately 300 grams and milliliters. Indictment at 7; id. at

11 (Count 6 – pain cream), id. at 11 (Count 8 – scar cream); id. at 11 (Count 9 – pain cream); id.

at 12 (Count 12 – migraine cream); id. at 12 (Count 13 – scar cream); id. at 12 (Count 14 – pain

cream); id. at 13 (Count 16 – migraine cream); id. at 13 (Count 17 – pain cream); id. at 13 (Count

18 – scar cream); id. at 14 (Count 19 – pain cream); id. at 14 (Count 21 – migraine cream).

         Defendant speculates that “erroneous and false science” was presented to the Grand Jury,

thus prejudicing him. ECF No. 119 at 3. Defendant speculates that the “sole support” for these

allegations were the statements of the pharmacist at Defendant’s pharmacy, whose credibility he

attacks. Id. at 9-10. Defendant makes factual arguments about what Defendant’s purported facts

regarding this issue will be, and Defendant further argues that a defense expert witness, Mr. Joseph,

recently conducted an experiment in which he created a compounded substance (that was not made

by Blair Pharmacy and which the Government has moved to exclude entirely as wholly irrelevant

an unreliable 9), and Defendant claims that this recent experiment supports his argument that the

Grand Jury was presented with “scientifically erroneous” information. Id. at 10. All of these

arguments are meritless, and none provides a basis for the relief Defendant seeks.

         A.        Defendant Has Not Satisfied Any Of The Requirements That Would Warrant
                   The Drastic And Rarely Used Remedy Of Dismissal.
         A district court may dismiss an indictment based on misconduct before a grand jury only

where that misconduct: (1) “amounts to a violation of one of those few, clear rules which were

carefully drafted and approved by [the Supreme Court] and by Congress to ensure the integrity of

the grand jury’s functions,” United States v. Williams, 504 U.S. 36, 47, 112 S.Ct. 1735, 118


         9
            See ECF No. 126 (Government’s Reply In Further Support of Its Motion to Exclude). Further, as noted
above, the Defendant will of course to be free to present any (admissible) factual evidence that he so chooses to
introduce at trial. Likewise, the Government will of course, introduce facts to prove the allegations contained in the
Indictment, and the Defendant will be free to challenge those facts at trial, as in the normal course of every jury trial.
This issue is of course, a factual issue, not a legal issue. As is true in every jury trial, in the end, the jury will make,
as fact finder, all decisions related to facts in this matter.
                                                            18
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 19 of 24



L.Ed.2d 352 (1992); and (2) prejudices the defendant by “substantially influenc[ing] the grand

jury’s decision to indict,” or by creating “grave doubt that the decision to indict was free from the

substantial influence of such violations.” Bank of Nova Scotia v. United States, 487 U.S. 250, 256,

(1988). Dismissal of an indictment because of defects in grand jury proceedings is “the most

drastic remedy, and thus is rarely used.” United States v. Dyman, 739 F.2d 762, 768 (2d Cir. 1984).

       First, just as with his Motion to Dismiss Count 29, Defendant’s latest Motion runs counter

to the function of a grand jury, which is to decide whether there is probable cause to bring a

criminal charge, and not to determine guilt or innocence. Indeed, much of Defendant’s filing

smacks of jury argument. It also is factually incorrect. Defendant states that the Indictment is

“premised on the scientific assertion that 360 grams must yield 360 milliliters.” ECF No. 119 at

6. But nowhere does the Indictment contain such an assertion. Paragraph 27 of the Indictment

provides:




Indictment ¶ 27.

       The gravamen of paragraph 27 is simply that Defendant—in connection with his scheme

to defraud—billed for a specific amount of a compounded medication (360 grams) and that an

amount less than 360 grams was provided to patients. The Counts Defendant takes issue with
                                                 19
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 20 of 24



reflect likewise, do not make any sort of “scientific assertion,” as Defendant puts it, and do not

even mention the word milliliter. See, e.g., Indictment at 11 (Count 6 – pain cream) (“(360 grams

of a pain cream with 10% Gabapentin and Sterabase base cream), which was dispensed in an

amount less than the 360 grams and which did not contain the amount or type of ingredients that

were billed to TRICARE”) id. at 11 (Count 8 – scar cream) (“(360 grams of a scar cream) which

was dispensed in an amount less than the 360 grams billed to TRICARE”). Defendant’s over-

blown rhetoric concerning “impossible science,” ECF No. 119 at 12, and “erroneous science,” id.

at 12, ultimately amounts to nothing more than a red herring.

       Second, to the extent Defendant contends that certain scientific (or other) evidence should

have been presented to the Grand Jury because it is supposedly exculpatory, this contention is

simply wrong. Given the nature of the grand jury’s role, the government is not required to present

exculpatory information. See United States v. Williams, 504 U.S. 36, 52 (1992). Nor is the

Government required to present a defendant’s affirmative defenses. See United States v. Gardner,

860 F.2d 1391, 1395 (7th Cir. 1988). “[I]t is the grand jury’s function not ‘to enquire … upon what

foundation [the charge may be] denied,’ or otherwise to try the suspect’s defenses, but only to

examine ‘upon what foundation [the charge] is made’ by the prosecutor.” Williams, 504 U.S. at

51-52 (quoting Respublica v. Shaffer, 1 U.S. (1 Dall.) 236, 1 L. Ed. 116 (O.T. Phila. 1788)).

Imposing a legal obligation on the prosecutor to present exculpatory evidence in his possession

would be incompatible with [the adversarial] system. Williams, 504 U.S. at 54; United States v.

Witasick, 443 F. App’x 838, 843 (4th Cir. 2011). Indeed, “[a] complaint about the quality or

adequacy of the evidence can always be recast as a complaint that the prosecutor’s presentation

was ‘incomplete’ or ‘misleading,’” Williams, 504 U.S. at 54—which is precisely the allegation

that Defendant levels here.

       Third, even assuming for the sake of argument that Defendant is correct (which he is not),


                                                20
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 21 of 24



that certain “scientific” evidence should have been provided to the grand jury, but was not, any

failure to do so is simply not grounds to dismiss the Indictment. In United States v. Mills, 995

F.2d 480 (4th Cir. 1993), cert. denied, 510 U.S. 904 (1993), the Fourth Circuit explained the

applicable legal rule as follows:

         [T]he Supreme Court’s holdings under the Fifth Amendment’s Indictment Clause
         teach that courts lack authority to review either the competency or sufficiency of
         evidence which forms the basis of an indictment and may not quash indictments
         when the errors which produce them, such as prosecutorial misconduct or violation
         of a statute, do not affect substantial rights .... The Costello holding prohibits courts
         from reviewing the substance of evidence which produces an indictment, and the
         Nova Scotia ruling prevents dismissal of an indictment tainted by procedural
         defects which only amount to harmless error.

Id. at 487 (internal citations omitted). Mills is instructive. There, the Fourth Circuit confronted

“an odd predicament.” The case concerned a conspiracy to distribute cocaine. The only evidence

the United States provided to the grand jury to show that Mills participated in the conspiracy was

the mistaken testimony of a DEA agent, who confused Mills with another person named

Brincefield. As a result, the grand jury never received any evidence regarding Mills. Id. at 487-

88.

         After he was convicted at trial, Mills moved to dismiss the indictment, claiming he was

deprived of his Fifth Amendment rights to due process and grand jury indictment because the

United States had not provided the grand jury with any evidence regarding him. The Fourth Circuit

disagreed, citing Costello, 350 U.S. at 363, for the rules that courts may not “look behind” an

indictment and defendants may not challenge an indictment for lack of evidence, and Bank of Nova

Scotia v. United States, 487 U.S. at 254, for the proposition that courts may not dismiss an

indictment absent prejudice to the defendant.10 Yet, “looking behind” the Indictment is exactly


         10
            Attempting to elude this well-established principle, Defendant states that the Grand Jury was presented
with “demonstrably false and misleading testimony.” ECF No. 119 at 7 (“There simply is no other way that the Grand
Jury could have returned an indictment on these allegations unless it was incorrectly instructed, and misled to believe,
that these measurements [one gram and one millimeter] are one and the same.”) (emphasis added). But this statement
amounts to nothing more than sheer speculation—plainly insufficient to warrant the drastic remedy of dismissal he
                                                          21
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 22 of 24



what Defendant would have the Court do. The Court has been given no sufficient basis to do so

and should decline the invitation.

        B.       Defendant Has Not Satisfied Any Of The Requirements That Would Warrant
                 Disclosure Of Grand Jury Records.
        The Court should likewise reject Defendant’s request (in the alternative) for Grand Jury

materials concerning what he calls the “360 Gram/Milliliter Issue.” ECF No. 119 at 13.

        Again, a defendant seeking the production of grand jury records must do more than make

general unsubstantiated or speculative allegations of impropriety to prevail under Rule

6(e)(3)(E)(ii). See United States v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980). A bare

allegation of misconduct will not suffice: the defendant must demonstrate a particularized need for

the grand jury transcripts in order to support the allegation of improper conduct before the grand

jury. United States v. Naegele, 474 F.Supp.2d 9, 10 (D. D.C. 2007); United States v. Broyles, 37

F.3d 1314, 1318 (8th Cir. 1994); United States v. Warren, 16 F.3d 247, 253 (8th Cir. 1994); United

States v. Yarborough, 2007 WL 962926 (W. D. N.Y. 2007) (court may not exercise its limited

supervisory authority over grand jury without specific factual allegations and specific credible

evidence of misconduct so as to warrant disclosure of nonministerial grand jury records). Nor

will a court review the minutes of grand jury testimony based upon a general claim that the

evidence was insufficient to support the indictment. United States v. Cuevas, 1989 WL 28461, at

*2 (S.D.N.Y. March 23, 1989).

        Defendant’s motion must establish that grounds may exist, and that the requested grand

jury materials are necessary for a court to evaluate the allegations of abuse. A defendant seeking

such materials faces a difficult burden of proof. See United States v. Cole, 755 F.2d 748, 758-59



seeks. Again, a presumption of regularity attaches to grand jury proceedings. See United States v. Capozzi, 486 F.3d
711, 726-27 (1st Cir. 2007) (defense moved for grand jury transcripts to prove that government failed to makeadequate
showing of interstate commerce; presumption of regularity attaches to grand jury proceedings and courts will not look
behind indictment to examine adequacy of evidence; thus district court properly denied motion seeking “proof” of
nonjusticiable issue).
                                                        22
        Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 23 of 24



(11th Cir. 1985); United States v. Provenzano, 688 F.2d 194, 201 (3d Cir. 1982); United States v.

Williams, 644 F.2d 950, 952 (2d Cir. 1981); United States v. Ferreboeuf, 632 F.2d 832, 835 (9th

Cir. 1980).

       Here, Defendant has not made any showing of “particularized need” that would justify

disclosure. Instead, Defendant essentially asks the Court to engage in a fishing expedition to see

if the grand jury proceedings were defective. However, “[t]he unsupported assertion that the

evidence reviewed by the grand jury was insufficient as a basis for returning the Indictment against

the defendant does not suffice.” United States v. Pena, No. S1 95 Cr. 130 (AGS), 1995 WL

580329, at *8-9 (S.D.N.Y. Oct. 2, 1995); see also United States v. Burford, 755 F. Supp. 607, 614-

15 (S.D.N.Y. 1991). Because Defendant advances only general and speculative allegations, his

motion to unseal the grand jury proceedings should be denied. See United States v. Ferrara, 990

F. Supp. 146, 152 (E.D.N.Y. 1998) (defendant’s questions regarding sufficiency of the evidence

did not warrant in camera inspection of the grand jury minutes); United States v. Bennett, No. 97-

289 (RWS), 1997 WL 633458, at *2-3 (S.D.N.Y. Oct. 10, 1997) (discrepancy between defendant’s

version of the facts and the version set forth in the indictment does not justify disclosure of grand

jury minutes); United States v. Sugar, 606 F. Supp. 1134, 1143 (S.D.N.Y. 1985) (“[defendant]

baldly asserts that the evidence was insufficient and [codefendant] speculates that this is so. Such

unsupported assertions and speculations are not sufficient to require an in-depth review of the

evidence before the Grand Jury, which would delay these proceedings inordinately.”).

       Alternative, Defendant requests that if the Court declines to award him access to the grand

jury materials, it should conduct an in camera review of those materials. ECF No. 119 at 14. But

given Defendant’s failure to articulate a sufficient particularized need for the material, the Court

should not have to devote its limited time and resources to such a pointless exercise. It is well

established that an in camera review should not be granted as a matter of course, but “should be


                                                 23
         Case 1:19-cr-00410-ELH Document 129 Filed 07/02/21 Page 24 of 24



premised on a showing of some justification to intrude into secrecy of the grand jury process.”

United States v. Welch, 201 F.R.D. 521, 525 (D. Utah 2001. Although “some courts have

recognized in camera review may be proper under special circumstances,” such a review is not

warranted where, as here, “there is no deficiency in the indictment.” 11 Id. “In this case, at this

stage, . . . in light of . . . the conclusion previously reached that the indictment is valid on its face,

in camera review would serve no purpose.” Id.

        The Court should deny all of Defendant’s requests for relief as to Grand Jury materials.

III.    Conclusion

        For all of the foregoing reasons, the Government respectfully requests that the Court deny

Defendant’s Motions (ECF Nos. 108 and 119) in their entirety.


                                                              Respectfully submitted,

                                                              Jonathan F. Lenzner
                                                              Acting United States Attorney

                                                     By:             /s/
                                                              Christine Duey
                                                              Paul A. Riley
                                                              Assistant United States Attorneys




        11
            In the event that the Court makes the determination that there should be a review by the Court, regarding
grand jury material in this matter, the Government will certainly make any required documents available for the
Court’s in camera, ex parte review.
                                                        24
